Citation Nr: 0715486	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral detached 
retinas as secondary to service-connected diabetes mellitus, 
type II.

2.	Entitlement to a rating higher than 30 percent for status-
post total left knee arthroplasty, since January 1, 2003.            


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1954 to 
October 1956 and from September 1959 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York, which denied claims for service connection for 
bilateral detached retinas secondary to diabetes mellitus and 
for a rating higher than 30 percent for total left knee 
arthroplasty, as of January 1, 2003, upon the cessation of a 
one-year temporary total rating following the knee 
replacement surgery itself (in accordance with the applicable 
rating criteria at 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5055). 

In May 2007, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate the claims on appeal and 
apprised of the procedures for obtaining that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist him in obtaining the supporting evidence.

2.	The most probative medical evidence indicates the veteran's 
detached retinas are not etiologically related to his 
service-connected type II diabetes mellitus.

3.	Following the conclusion of approximately one year after 
left knee replacement surgery, the veteran does not 
experience such chronic residuals as severe painful motion or 
weakness in the affected extremity.  His range of motion has 
been no worse than flexion to 105 degrees and extension to 0 
degrees -- with no evidence of additional limitation of 
motion above and beyond this due to functional loss, 
including any observable impact resulting from fatigability 
on repetitive motion.  


CONCLUSIONS OF LAW

1.	The veteran's bilateral detached retinas are not 
proximately due to or the result  of his service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.310 (2006).

2.	The criteria are not met for a rating higher than 30 
percent for status-post total left knee arthroplasty, since 
January 1, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5055, 5257, 5260 and 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that   the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.
In furtherance of the foregoing criteria as to satisfactory 
VCAA notice regarding     a pending claim for compensation or 
other benefits, the RO has undertaken appropriate measures to 
inform the veteran of the significance of the VCAA's duty to 
notify and assist to the present claims.  Preliminarily, 
through the issuance to    the veteran during the pendency of 
the appeal May 2002 and July 2002 notice letters, as well as 
the April 2005 statement of the case (SOC) and January 2006 
supplemental SOC (SSOC), the requirements for content-
specific notice as           set forth under the Pelegrini II 
decision were effectively met.

In this regard, an initial May 2002 correspondence sent to 
the veteran requested that he provide any available evidence 
from a Dr. T., private physician, from whom RO efforts thus 
far to obtain pertinent information had been unsuccessful.  A 
more comprehensive July 2002 notice letter explained to the 
veteran the general requirements to establish a valid claim 
for service connection, as well as a claim   for increased 
rating, i.e., that which demonstrated that the service-
connected disability at issue had undergone an increase in 
severity.  The April 2005 SOC and remaining SSOC also set 
forth explanation of what were the specific elements of the 
claims that had not yet been established, and provided 
citation to the provisions under the rating schedule for the 
evaluation of orthopedic disorders of the knee.            
The July 2002 notice letter further explained whose 
responsibility, VA's or             the veteran himself, it 
was to obtain additional evidence relevant to the disposition 
of the claims at issue -- including that VA would undertake 
reasonable efforts to assist in obtaining any additional 
remaining medical records, employment records, or other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Thus, the notice information was 
sufficiently detailed and informative    that the first three 
elements of satisfactory VCAA notice as set forth through             
the Pelegrini II decision have been met.  

While the above notice documents satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, they did not include the specific language of 
the "fourth element" mentioned above.  This aside, the 
veteran has received sufficient explanation as to how to 
provide further relevant evidence,          such that the 
intended purpose of this final element of VCAA notice was 
nonetheless met.



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the relevant notice documents did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.           
The July 2002 VCAA letter requested that the veteran inform 
the RO about any additional information or evidence that he 
wanted it to attempt to obtain on his behalf, as well as that 
he directly submit any such relevant evidence that was 
already in his possession.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield, 
19 Vet. App. at 128, reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed,                         20 Vet. 
App. 537 (2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
April 2006 primarily for the purpose of informing him of this 
case to the Board, but that also included explanation of the 
recent holding in the Dingess/Hartman decision.  He has 
therefore received detailed notice concerning both the 
disability rating and  effective date elements of his claims.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court            in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).          In this instance, the timing of 
issuance of the May and July 2002 VCAA notice letters 
preceded that of the May 2003 rating decision on appeal, 
which originally adjudicated his claims presently under 
review.  These letters were therefore timely under the above 
criteria.  

As for the more recent notification of the provisions of the 
Dingess/Hartman decision in April 2006, although this 
admittedly did not precede the issuance of    the initial 
decision on the veteran's claims, with regard to, initially, 
his claim for service connection for an eye disability, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned -- and by implication, the specific timeframe 
concerning when such information was provided, are rendered 
moot.

Likewise, the timing of events whereby notice of the 
Dingess/Hartman decision was sent did not result in any 
identifiable detrimental impact upon the continuing 
adjudication of the claim for an increased rating for status-
post total knee replacement.  The April 2006 letter informed 
him of the significance of the  Dingess/Hartman holding, and 
that since his case was then being certified to        the 
Board, that he could submit any pertinent additional evidence 
directly to               the Board.  The veteran has not 
since provided or identified further relevant evidence.  Of 
relevance to this particular instance, the Court held in                 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) as a general 
matter that notwithstanding an initial error in timing of 
notice, the issuance of a fully compliant VCAA notice 
followed by readjudication of the claim such as through an 
SOC or SSOC, is sufficient to cure this timing defect.  While 
in a footnote to that opinion, the Court commented that a 
Board decision may not constitute proper "readjudication" 
upon issuance of corrective VCAA notice, it was further  
suggested that failure to submit any additional evidence 
following proper notice may constitute a waiver of 
readjudication, or otherwise render the error harmless.             
See Prickett, 20 Vet. App. at 377, fn. 2.  Cf. Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007) (where 
after VA provides a content-compliant VCAA notice (on all 
requisite notice elements)-albeit in an untimely manner-and 
a claimant subsequently informs VA that there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).  

In any event, even prior to the eventual notification of the 
Dingess/Hartman holding in this instance, the RO provided 
sufficient notice of this information through other notice 
documents of record.  This particularly includes the April 
2005 SOC which provided an in-depth discussion of the 
applicable diagnostic codes that directly warranted 
consideration in evaluating his disability, and the remaining 
evidence  that was required to meet the criteria for a higher 
rating under those provisions.   The record reflects that the 
veteran had a substantial opportunity to submit any further 
evidence relevant to evaluating his service-connected left 
knee disability during this timeframe, before issuance of the 
January 2006 SSOC readjudicating  the claim for increase, and 
that during this period additional VA and private treatment 
records were obtained.  And inasmuch as the veteran was not 
provided notice of the type of evidence necessary to 
establish a downstream effective date for the disability 
on appeal, this was nonprejudicial -- because the Board will 
conclude below that the preponderance of the evidence is 
against his claim for an increased rating, any questions as 
to the effective date to be assigned are rendered moot.  
Thus, for the reasons stated, the Board finds that regardless 
of the timing of the notification as to the disability rating 
and effective date elements of his claim for increase, the 
veteran has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App.             at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed,             20 Vet. App. 537 (2006).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims, including having obtained the veteran's 
service medical records (SMRs), VA outpatient and 
hospitalization records,                 and records from 
private treatment providers.  The RO has also arranged for 
him               to undergo numerous VA examinations in 
connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claims,                
the veteran has submitted copies of treatment records from 
physicians who evaluated him for visions problems in 1997, 
and various personal statements.  While he previously 
requested a hearing at the RO before a Veterans Law Judge    
of the Board (a type of hearing also known as a "travel 
Board" hearing), in his  April 2006 correspondence he 
withdrew this request.  38 C.F.R. § 20.704(e).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Service Connection

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a    service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised            to more thoroughly reflect the 
holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a  service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the VA rating schedule for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

The purported basis of entitlement set forth by the veteran 
in support of the claim for service connection for bilateral 
detached retinas, is that of a secondary medical relationship 
to his already service-connected diabetes mellitus, type II.  
And as the initial requirement to consideration of this 
claim, before attempting to ascertain the precise etiology of 
the condition claimed, there must exist competent evidence of 
record that it currently exists.  See generally, Brammer v. 
Derwinski, 3 Vet. App. 223,  225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.)             See, too, Degmetich v. Brown, 104 
F.3d 1328 (1997).

In this particular instance, the indication that at minimum, 
the claimed condition          is present, is not in dispute 
inasmuch as there is evidence it was detected in              
June 1997 by Dr. C., affiliated with a private opthalmologic 
clinic, upon finding  that the right eye had suffered from 
rhegmatogenous retinal detachment with a tear and superior 
shallow detachment.  Following scleral buckle surgery to 
flatten the retina, as of June 1997 an evaluation indicated 
mild vitreous opacity with totally attached retina at that 
time.  Subsequent VA outpatient records provide periodic 
references to a history of retinal detachment, and on an 
October 2004 vision examination, the veteran was status-post 
retinal detachment surgery, affecting both eyes.  As such, 
the medical history tends to establish the eye disorder 
claimed, and to the extent it resolved through surgery in 
1997, there would remain the potential availability of 
service connection for any residuals of the original 
condition. 

The evidence of a current disability having been shown, the 
resolution of this claim is then to be determined according 
to whether bilateral retinal detachment is found to be 
secondarily related to diabetes mellitus -- based upon 
causation, or otherwise having undergone substantial 
aggravation due to diabetes.  See Allen v. Brown,              
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a).  See, too, 
Anderson v. West,                    12 Vet. App. 491, 495 
(1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  In the event that the requisite medical relationship 
is established based on aggravation, the compensable 
symptomatology would encompass that beyond which originally 
existed.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Of note, a May 2005 RO rating decision during the pendency of 
this appeal also granted service connection for bilateral 
aphakia as secondary to diabetes mellitus, but that does not 
affect the current claim which is specifically for claimed 
retinal detachment.  Rather, the grant of compensation 
benefits for bilateral aphakia reflected that bilateral 
cataract surgery (with ensuring aphakia) was brought on     
by the underlying diabetes mellitus.  The instant matter 
involves a different allegation that the separate condition 
of retinal detachment has a causal connection with the 
veteran's diabetes.  

On the subject of etiology, here, there are competing medical 
opinions.  In this regard, it is the Board's responsibility 
to weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same -- 
including accepting certain medical opinions over others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

Preliminarily, the June 1997 correspondence of Dr. C., with a 
private ophthalmologic clinic, states that the veteran had 
possible anterior ischemic optic neuropathy (AION) of the 
right eye, and optic neuritis by history in the left eye, 
with development in the right eye of rhegmatogenous retinal 
detachment with tear,          and superior shallow 
detachment threatening the fovea.  Since undergoing surgery, 
the veteran now showed mild vitreous opacity with totally 
attached retina.  It was suspected that optic neuropathy had 
some connection to a history of diabetes and hypertension.

In that same month, another evaluating physician, Dr. K., 
with a university clinic, further commented (in response to a 
request from Dr. C. for an additional opinion) that the 
veteran had a sequential bilateral AION, which likely never 
was an optic neuritis.  The veteran's anatomically crowded 
nerves with small central cups was          a predisposing 
factor.  However, his diabetes and hypertension were 
additional predisposing factors.  It was believed that given 
his treatment regimen at that point, there would not occur 
any further loss of function. 

The veteran subsequently underwent VA examination for visual 
disorders in October 2004, at which point the examiner 
indicated his review of the claims file.  After a vision 
examination, she diagnosed, in part, bilateral anterior 
ischemic optic neuropathy; status-post retinal detachment 
surgery; and early diabetic retinopathy with no macular 
edema.  But in a March 2005 examination addendum, it was 
clarified that both bilateral anterior ischemic optic 
neuropathy resulting in visual field loss, and retinal 
detachment, were considered not at least as likely as not due 
to diabetes mellitus, since neither condition was a known 
complication of diabetes.  

This March 2005 opinion effectively rules out an association 
between retinal detachment and diabetes mellitus -- as well 
as between optic neuropathy and              the same, and 
thus, a condition which prior treating physicians felt may 
have itself contributed to retinal detachment.  The stated 
rationale that the condition claimed   is not a known 
diabetic complication, tends to rule out both possible 
causation and aggravation due to service-connected 
disability.  Since the VA examiner's opinion likewise 
encompassed both an examination and medical history review, 
including the preceding treatment history, and also provided 
the most definitive statement on the issue of etiology, these 
factors substantially contribute to its probative value.
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  See, 
too, Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient,         
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches.").  
In view of the above identified factual basis, such opinion 
is well-informed and is the most persuasive of those clinical 
assessments on record.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993);           Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229,         233 (1993).  So it 
should be accepted as dispositive on the determination of            
the most likely cause of diagnosed retinal detachment.


Inasmuch as the veteran has presented his own assertions in 
regard to the etiology  of the claimed eye disorder, since he 
is a layman without medical background      and expertise, he 
cannot himself offer a probative opinion on a medical matter.                 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski,                      2 Vet. App. 492, 494 
(1992).  Accordingly, the preponderance of the evidence 
weighs against his claim for service connection for bilateral 
detached retinas as secondary to service-connected diabetes 
mellitus.  So the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. 5107(b);           
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Increased Rating

A.	Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,               the disorder and reports 
of rating examinations are to be viewed in relation to the 
whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Presently, the veteran is receiving a 30 percent disability 
rating for his           service-connected condition of 
status-post left knee replacement in accordance   with 38 
C.F.R. § 4.71a, DC 5055 -- effective from January 1, 2003.  
During the immediately preceding period, from November 14, 
2001 to December 31, 2002,         he was in receipt of 
compensation at the 100-percent level due to having undergone 
arthroplasty, with subsequent convalescence from that 
procedure.     

In accordance with 38 C.F.R. § 4.71a, DC 5055, a prosthetic 
replacement of the knee joint will be evaluated at the 100-
percent level for one-year following the implantation of the 
prosthesis.  And after one year, a 60 percent rating may be 
assigned where there are chronic residuals of the knee 
replacement procedure consisting of severe painful motion or 
weakness in the affected extremity.  Where there are 
otherwise intermediate degrees of residual weakness, 
pain or limitation of motion, then the disability should be 
rated by analogy to DCs 5256 (ankylosis of the knee), 5261 
(limitation of leg extension) or 5262 (impairment of the 
tibia and fibula).  However, the minimum rating that may be 
assigned is 30 percent.  A supplemental note to DC 5055 
indicates the 100 percent rating for one year following 
implantation of the prosthesis will commence after the 
initial grant of the one-month total rating assigned under             
§ 4.30 (pertaining to convalescent ratings) following 
hospital discharge.  

Pertinent to evaluating the severity of symptomatology 
manifested under the diagnostic code for knee replacement, to 
the extent involving an intermediate degree of weakness, the 
relevant rating criteria for the knee joint includes DC 5260, 
in regard to limitation of leg flexion.  This diagnostic code 
provides that a noncompensable rating is assigned when 
flexion is limited to 60 degrees.  A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited  to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  Under this code, a 
noncompensable (i.e., 0 percent) rating is assigned when 
extension is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
is assigned for extension limited to 30 degrees; and a 
maximum 50 percent rating is assigned when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.                

Normal range of motion for the knee is defined as 0 degrees 
of extension to            140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

In VAOPGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

38 C.F.R. § 4.71a, DC 5262 applies to the evaluation of 
impairment of the tibia   and fibula, providing that where 
there is malunion of the tibia and fibula with   slight knee 
or ankle disability, a 10 percent rating is warranted; where 
there is moderate level disability, a 20 percent rating is 
warranted; and for a marked level  of disability, a 30 
percent rating is warranted.  The maximum available 40 
percent rating may be assigned when there is nonunion of the 
tibia or fibula with loose motion requiring a brace. 

Additionally, DC 5257 pertains to the evaluation of knee 
impairment other than involving limitation of motion.  This 
code, for example, considers the extent the veteran also 
might have recurrent subluxation or lateral instability.  And 
where this other impairment of the knee involving recurrent 
subluxation or lateral instability   is slight, a 10 percent 
evaluation may be assigned.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.                          38 C.F.R. § 4.71a, 
DC 5257.

The Office of General Counsel has also held that a claimant 
may receive separate disability ratings for arthritis and 
instability of the knee, under DCs 5003 (pertaining to 
osteoarthritis, when the limitation of motion is 
noncompensable) and 5257, respectively.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  See, too, Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In order for  a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable, but must at least meet the criteria for a   
zero-percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating          for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
Id.

B.	Analysis

Concerning the relevant time period as of January 1, 2003, 
the veteran's left knee disorder thus far has been evaluated 
in terms of the minimum 30 percent rating for this condition, 
following the completion of one-year after an arthroplasty 
procedure. The determinative question in evaluating his 
disability since this one-year period ended, is whether his 
objective manifestations correspond to the criteria for a            
60 percent rating under 38 C.F.R. § 4.71a, DC 5055, for knee 
replacement --              or for that matter, warrant any 
increased rating (up to 60 percent) based on other applicable 
diagnostic codes for rating knee disorders.  

Essentially, an increased rating would require, for 
compensation at the 60-percent level, under DC 5055, chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  And a higher evaluation could 
otherwise be established through limited motion of the knee 
joint of the appropriate degree, which includes combined 
ratings for both limited flexion or extension (based on 
VAOPGPREC 9-04 (September 17, 2004)), and also for the 
additional presence      of lateral instability and 
subluxation.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGPREC 
9-98 (August 14, 1998).  

For purposes of assessment of the severity of the left 
disorder during the applicable timeframe, the veteran 
initially underwent VA orthopedic examination in            
April 2003, only about four months after the cessation of the 
temporary 100 percent rating at DC 5055, and hence a 
relatively contemporaneous evaluation for the beginning of 
when his condition was to be rated according to objective 
symptoms.  The veteran reported that post-operatively, he was 
able to climb stairs, he had occasional swelling, stiffness 
and weakness were variable and made worse by cold weather, 
and pain was about 5/10.  On examination, the left knee was 
swollen, with a 10-inch surgical scar in the midline and two 
slight indentations in the scar around the patella.  The left 
knee was capable of flexion to 105 degrees, and extension to   
0 degrees.  Squatting was done to 30 degrees.  The anterior 
drawer sign was partially positive, and McMurray's sign was 
negative.  There was no tenderness or giving way.  There was 
a limp with a slight sway towards the left side compared to 
the right side.  The lower extremities were equal in length.  

The VA examiner indicated a diagnosis of service-connected 
residual pain            and swelling in the left knee 
following total left knee replacement surgery,               
with residuals of swelling, stiffness and inability to squat 
and flex the knee completely.

On re-examination in September 2004, the veteran denied 
intermittent swelling and locking of the left knee.  He had 
fatigability with walking greater than 50 feet  where he had 
to stop and rest.  He reported not having any pain or 
stiffness,           but experiencing lack of endurance.  
Objectively, the veteran was in no acute distress, and walked 
with a cane with a slight limp.  The left knee was without 
effusion.  There was a well-healed old surgical scar 
vertically over the knee.    There was no tenderness on 
palpation of the collateral ligaments, joint lines,              
or patella.  Range of motion findings in the left knee 
consisted of flexion to            115 degrees, extension to 
0 degrees, and squatting with discomfort and instability  to 
30 degrees.  There was some fatigability after eight 
repetitive movements although there was no pain with range of 
motion.  There were no further limitations with repetitive 
use or due to pain.  Joint lines were intact when stressed.  

It was further clarified in regard to the manifestations of 
prior left knee replacement, that the veteran did have 
fatigability and lack of endurance with repetitive use by 
about 30 percent on examination.  Subjectively, he could walk 
50 feet and then have to rest due to the fatigability, 
although there was no pain in the knee per his own report.  
Range of motion was not further limited by fatigability, 
although the fatigability with the range of motion was 
observable.     

Upon review of these findings, the veteran does not appear to 
have impairment indicative of a 60 percent rating under the 
criteria provided for knee replacement,  of chronic residuals 
consisting of severe painful motion or weakness.  He has had 
knee pain best described as mild to moderate consistently on 
VA examination,      and other than some recent signs of 
fatigability has not had substantial weakness   of the left 
lower extremity.

The objective assessment of joint mobility does not 
correspond to a higher rating than 30 percent, inasmuch as 
the most limited range of motion findings were those of 
flexion to 105 degrees, extension to 0 degrees, on the April 
2003 examination which would not correspond to even a 
compensable rating under either DC 5260         or 5261.  The 
subsequent evaluation on the September 2004 examination 
indicated flexion to 115 degrees, extension to 0 degrees -- 
and further determined that there was no additional loss of 
range of motion due to pain, weakness and other types        
of functional loss, information required to assess his 
condition per the              DeLuca v. Brown decision.  See 
also 38 C.F.R. §§ 4.40, 4.45.  Although the veteran had signs 
of fatigability on repetitive motion testing, this did not 
actually limit  range of motion to any further extent.  

There are no signs of impairment of the tibia and fibula, 
that would warrant consideration under the provisions of 38 
C.F.R. § 4.71a, DC 5262 for that condition.

Also, in the absence of compensable limitation of motion in 
the direction of       either flexion or extension, the 
potential availability of a separate rating under     DC 5257 
does not require consideration, as the highest assignable 
rating based on that diagnostic code is still no more than 30 
percent.  In any event, there is no clear indication that 
would merit that level of compensation, for severe impairment    
with instability and lateral subluxation, based on the 
circumstances shown.   

Thus, a 30 percent disability rating under the provisions of 
DC 5055 remains          the proper evaluation for the 
service-connected residuals of left knee replacement, in 
accordance with the VA rating schedule.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected left knee 
disorder has caused him marked interference with employment, 
meaning above and beyond that contemplated by  his current 
schedular rating -- and inasmuch as the degrees of disability 
specified           are considered adequate to compensate for 
considerable loss of working time          from exacerbations 
or illnesses proportionate to the several grades of 
impairment.   See 38 C.F.R. § 4.1.  While the September 2004 
examiner observed that the veteran would have some 
limitations with employment with repetitive use, and 
prolonged walking, he did not indicate or suggest that the 
veteran was incapable of continuing employment.  More 
recently, a November 2005 RO rating decision denied a claim 
for total disability rating based on individual 
unemployability (TDIU), based on,    in part, evidence that 
the veteran remained employed on at least a part-time basis.



Likewise, the left knee disorder under evaluation has not 
been shown to have necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence  of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown,        9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for an increased 
rating for a left knee disability, status-post total 
arthroplasty, must be denied.  Since the preponderance  of 
the evidence is against this claim for a higher rating, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for bilateral detached 
retinas, claimed as secondary to service-connected diabetes 
mellitus, type II, is denied.

The claim for a rating higher than 30 percent for status-post 
total left knee arthroplasty, since January 1, 2003, is 
denied.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


